United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.G., Appellant
and
DEPARTMENT OF LABOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1673
Issued: September 11, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 17, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated April 27, 2006 denying his emotional condition
claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant sustained an emotional condition in the performance of
duty.
FACTUAL HISTORY
On December 17, 2003 appellant, a 52-year-old hearing representative, filed an
occupational disease claim for compensation (Form CA-2), alleging that he sustained an
emotional condition as a result of his federal employment. He experienced anxiety, high blood
pressure and major depression as a result of attempting to meet the demands of his supervisors.

In an undated statement, appellant indicated that on August 22, 2003 he went to a local
hospital with symptoms of depression, severe headaches, sleep difficulty, irritability and
difficulty concentrating with severe short-term memory loss. His blood pressure was 40 points
above normal. Appellant stated:
1. That he was not welcome or wanted when he began working as a claims
examiner on December 12, 2002;
2. That he was incorrectly placed on probation for one year, as a condition of his
new employment;
3. That he was not provided with complete equipment, training or support, or
included in the same manner as other employees;
4. That he was denied overtime (in order to keep up to date with work) in
February of 2003, when he was scheduled to be away at training for two weeks;
5. That the tone in the office was aggressive, demeaning and generally hostile;
6. That his performance standards were unclear, unrealistic, constantly changing,
and inconsistent;
7. That the environment was “harassing” due to a need to meet increased
standards; and
8. That he was continually advised that he was not performing at expected levels.
Michael Johnson, appellant’s supervisor, controverted the claim, indicating that appellant
had been accorded a professional and courteous atmosphere since being promoted to the position
of hearing representative. He contested that the office atmosphere was aggressive, demeaning or
generally hostile and indicated that appellant’s allegations of disparate treatment were without
basis. Mr. Johnson stated that he never denied appellant’s overtime requests. He indicated that
he did not encourage appellant to take work home and that he would not have allowed him to do
so, had he been aware of the practice. Mr. Johnson stated that appellant regularly met his
numbers and timeliness standards, but had increasing difficulty related to the quality component
of his job as he dealt with more complex decisions.
In an undated statement, Jean M. Ayers, a licensed clinical social worker, indicated that
appellant was hospitalized in August 2006 in the Behavioral Health Unit at Potomac Hospital,
due to stress in the work environment. She stated that appellant’s managerial staff set unrealistic
expectations of accuracy and success, while at the same time failing to give him tools that he
needed to perform his job. Ms. Ayers characterized appellant’s work environment as hostile and
that returning to it could cause a relapse of his symptoms.
Appellant submitted a Potomac Hospital discharge summary from Dr. Peter L. Campbell,
a Board-certified psychiatrist, reflecting that he was admitted on August 27, 2003 and discharged
on September 4, 2003. Dr. Campbell diagnosed major depressive disorder, moderate, recurrent,

2

nonpsychotic. He noted that, when appellant discovered that management was trying to fire him,
he felt crushed, distressed and hopeless.
On January 14, 2004 the Office informed appellant that the information submitted was
insufficient to establish his claim. It requested details of employment-related incidents that he
believed contributed to his illness, including names, dates, locations and witnesses, as well as a
medical report providing a diagnosis and a reasoned medical opinion as to the cause of the
diagnosed condition.
Appellant submitted numerous interoffice e-mails and memoranda to claims examiners,
for the period January 23 to August 19, 2003. E-mails and memoranda from Luanne Kressley
addressed: changes in the DOE website address; language to be used in cover letters; procedures
to be used on “Portsmouth GDP” decisions; the treatment of evidence following the issuance of
decisions; information on “Niosh dose reconstruction cases;” the format to be used for hearing
reversals and undeliverable decisions; drafting congressional correspondence; quality control;
notification of all reversals; changes in decisional format; and procedures for cases and hearings.
E-mails and memorandums from Mr. Johnson addressed: use of tape recorders at hearings;
“filing versus received dates;” and the address of the new director. Other e-mails and
memoranda addressed: recommended decisions returned undelivered; representatives’ fees; and
citations to the Office procedure manual.
Appellant submitted a performance evaluation for the period July 10, 2001 to April 30,
2002 reflecting a rating of “highly effective.” He also submitted numerous undated and
unsigned partial performance reviews describing appellant’s excellent job performance.
Appellant also submitted a job description for a claims examiner. Duties included independently
planning and carrying out claims case reviews, presiding as the hearing official during hearing
proceedings and issuing final decisions.
In a January 19, 2004 attending physician’s report, Dr. Campbell diagnosed adjustment
disorder with depression. He opined that appellant’s condition was caused or aggravated by
employment activities, stating that he experienced “severe stress in harassing, pressuring
workplace.”
In a February 10, 2004 letter, appellant identified the incidents and conditions he believed
contributed to his emotional illness. He stated:
1. He was made to feel unwanted in November and December 2002; that
management was cold; and he was forced to quickly accept or reject an
employment offer;
2. The employing establishment set him up to fail from the first day, as evidenced
by the fact that he was provided with a computer monitor that was too small and
was not given speakers;
3. He was demeaned by being asked if his work was up-to-date before being
granted leave;

3

4. He felt belittled by his supervisors’ responses to questions asked to clarify
procedures;
5. He observed coworkers being chastised for poor work performance;
6. His requests for overtime were unreasonably denied and his leave requests
were “lost” on the supervisor’s desk;
7. He was not allotted enough time to travel to, attend and return home from outof-town hearings, was required to fly rather than drive and was expected to return
to work the day following his return;
8. When he complained of the hectic pace, he was dismissed by his supervisor,
who said, “That’s what hearing reps do.”;
9. The FAB Chief shouted from her desk at the supervisors and staff;
10. Most days something went wrong, someone was shouted at and a change in
procedure would follow. Appellant found this situation unsettling;
11. When coworker, Linda Parker, suggested training in teamwork, the FAB
Chief stated that it was of no value and a waste of time;
12. FAB’s overall effort lacked adequate planning, resulting in crisis after crisis
and an atmosphere of continuous change;
13. Management perceived and treated staff as incompetent, stating they “should
have known better as GS-13s, which some of [us] might not be much longer;”
14. During the first quarter of 2005, Carmelita Thompson Smith was counseled
for a late release of a decision, implying that the standard of 100 percent had not
been met;
15. A union representative told him that FAB wanted to fire him, even though he
had been incorrectly placed on probation; and
16. Lack of training caused stress.
Appellant provided: a “partial listing of on-going changes made in 2003,” including:
“January 15 [h]earing representatives to take tape recorders to all hearings; January 23 EN20
language; January 30 Citations to PM; March 7 All PGDP contractors’ decisions using unclear
new EE-2 procedures; March 26 All NIOSH decisions require FAB chief review; March 31, All
reversals to FAB chief; April 1 FAB Chief and supervisor argue over congressional
requirements; April 1-2 Returned undelivered; April 2 Notify FAB Chief of NIOSH case receipt;
April 25 Do not forward congressional on letterhead; May 6 Correction to decision format;
May 6 Filing and received dates redefined; May 7 telephone call objections; May 8 Director
address change/stationary incorrect; May 8 More precise decision format; May 8 Filing and
receipt dates; May 14 New medical conditions; May 28 Cover letter change; June 2 Supervisors

4

to review everything; June 4 Change covered employee to employee; July 15 New evidence not
review of written record; July 30 Voice & e-mail requirements when out of office; August 5
(est.) Language in submissions was deleted prior to approval that I was required to add in
January; August 19 Fee schedule notification requirement; March 14 Staff informed of coding
limitations for appeals, timeliness required manual tracking as system in use for some time does
not work; May 8 Office informed of change in address for the program director, we were
advised that use of the old address resulted in a $10.00 charge per item forwarded from the old
address. My supervisor informed staff by e-mail that this change had no effect on our office
(true except our pre-addressed envelopes contained the old director’s office address, this
stationary should have been replaced.”
On February 14, 2004 Mr. Johnson, assistant branch chief, controverted appellant’s claim
and denied his allegations on behalf of the employing establishment. He stated that appellant’s
job involved duties with deadlines and travel and required overtime on rare occasions.
Mr. Johnson indicated that appellant had traveled to Jacksonville, Florida for a week-long
training session. He reported that there had been no extra demands or staff shortages affecting
appellant’s workload. Mr. Johnson was unaware of any conflict that appellant had with his
coworkers or of any duties that were “unofficially changed,” as alleged by appellant. He stated
that appellant was not notified prior to August 2003 that he was going to be fired.
Mr. Johnson indicated that appellant had some difficulties with his job as a claims
examiner. He had trouble issuing decisions in a timely manner. With regard to the writing
component of the job, Mr. Johnson stated that appellant handled routine and simple cases well,
but had difficulty with more complex cases and issues. Case quality was also a problem. His
supervisor worked with appellant addressing areas of difficulty, including attention to detail,
grammar and identification of issues. Mr. Johnson acknowledged that in April 2003 appellant
received a “proposal to suspend,” which may have resulted in stressful feelings. In response to
appellant’s allegations, he stated that equipment deficiencies did not play any role in appellant’s
work performance or responsibilities; that some of appellant’s equipment may have been
defective, but that the situation was not unique to him; that appellant never informed
management that he was unable to perform his duties due to defective equipment; and that lack
of speakers in no way prevented appellant from receiving messages, which were obtained by
telephone. Mr. Johnson also denied appellant’s allegations that FAB chief counsel shouted at
him over a discussion of his “draft congressional.” He denied that appellant was improperly
refused overtime, indicating that overtime was routinely assigned to veteran examiners.
Mr. Johnson stated that he was unaware that appellant was taking work home and working
through lunch and breaks and after hours, and that had he known, he would have advised him of
the employing establishment’s policy against taking work home. He indicated that appellant
never informed management of his need for overtime to keep up with his work.
The record contains performance standards for a hearing representative – GS-13, signed
by appellant on January 28, 2003. The standards reflect that performance is successfully
completed when no substantive changes are required in 94 to 97 percent of final, and 90 to 92
percent of initial, reviews of decisions.
In a report dated February 17, 2004, Ms. Ayers stated that she had been seeing appellant
since September 10, 2003, upon his discharge from Potomac Hospital. She opined that he could

5

return to part-time work, but should distance himself from his former work environment and
supervisors.
In a report dated February 14, 2004, Dr. Campbell opined that appellant’s adjustment
disorder with depression was “specifically caused by severe stress in a harassing pressuring
workplace.” He stated that appellant’s condition was not self-generated due to job dissatisfaction
or disappointment. Dr. Campbell recommended that appellant be restricted from working under
Mr. Johnson or Ms. Kressley.
By decision dated April 29, 2004, the Office denied appellant’s claim on the grounds that
the medical evidence failed to establish that the claimed condition was causally related to
compensable incidents of employment.
On May 17, 2004 appellant requested an oral hearing. At the October 20, 2004 hearing,
he reiterated his claims of discriminatory and harassing treatment by the employing
establishment.
Appellant alleged that he worked as a hearing representative from
December 2002 to August 2003; that he struggled with his work assignments; that his training
did not address areas in which he needed help; that he felt very pressured to complete his work in
a given period of time; and that he was never comfortable or confident with the process of
writing decisions. He claimed that he had difficulty understanding the revisions of his drafts,
and that the lack of clarity delayed release of the decisions and caused him stress about meeting
his deadlines as he struggled to keep up. Appellant stated that he “didn’t fall behind. [He] got
everything done but it took extra work, extra effort and an extreme amount of anxiety to make
sure [he] was getting things through and getting an O.K. to release them by the deadlines.” He
testified that he worked until 8:00 p.m. because that “met his needs.” Appellant also worked
through lunch and took work home.
Appellant testified that there were ongoing changes in policies and procedures, although
he was provided no procedure manual and no training. David Benedict, a coworker, testified that
Mr. Johnson had a history of yelling at employees and that he seemed to edit appellant’s
decisions with more scrutiny than those of other employees. He indicated that the policies and
rules were confusing and that the tracking system used was faulty. Mr. Benedict noted that
changes in procedure were not always in writing. Linda Copening, a union representative,
testified that the agency was trying to terminate appellant’s employment. She was told by
personnel employees that appellant was hired because he was a “veteran,” but that they did not
really want him there. Ms. Copening stated that appellant was treated “far more poorly and in a
far more hostile nature than his coworkers.” Avery Brown, a coworker, testified that templates
provided to appellant were returned with incomprehensible comments, which were inconsistent
with those received by his coworkers. As a result, appellant was required to spend inordinate
amounts of time on his cases and struggled to meet his standards. He reported that, at that time,
they “were being told to run at 100 percent level.” Mr. Brown testified that in the summer of
2003, appellant was required to hold 12 or 13 hearings in Buffalo, New York on one day, and to
return to work in Washington, DC the next. Appellant’s trip was complicated by a blackout, but
his restrictions were not modified to accommodate the emergency situation. Mr. Brown was
aware of another such training session that occurred in Florida. Other employees were not given
such strict restrictions. Mr. Brown also stated that appellant worked until 8:00 p.m.

6

In response to questions from the hearing representative, appellant testified that he never
confronted his supervisor as to why he received a “marked-up” decision when it had been
“preapproved;” that he had never had a confrontation with his supervisor; that his supervisor
never yelled at him, but that she yelled at others on a daily basis; and that he never filed a
grievance. He stated that, when he was required to run a significant number of hearings in a
single day, he found himself unprepared, because he was unable “to review the files in between,
and there were just too many people and too many issues.” In addition to the Buffalo, New York
trip, during which he was required to hold 12 to 13 hearings in one day, appellant reported that
he also drove round trip on consecutive days to conduct a number of hearings in North Carolina.
Appellant submitted numerous performance ratings from January 15, 1994 to April 30,
2002, evaluating his performance as a rehabilitation specialist. In all cases, appellant received
ratings of “outstanding” or “highly effective.”
In an undated response, Ms. Kressley stated that she had informed appellant at the time of
his interview that hearing representatives were expected to “hit the ground running.” She
indicated that appellant never requested a 21-inch computer monitor; that a large monitor is not
critical to appellant’s job performance; and that he never arrived late or missed a meeting.
Ms. Kressley stated that appellant received basic claims examiner training, which did not address
how to write decisions, but that he did receive such instruction in February 2003. She indicated
that prototype decisions were developed, used and circulated among the staff, but that they were
not intended to be fill-in-the-blank documents. Appellant was expected to use his skills as a
writer and claims examiner to craft decisions appropriate to the case at hand. Ms. Kressley
stated that appellant’s work received the same scrutiny as every other employee. Appellant was
not expected, asked or required to work longer than the 40-hour week. Ms. Kressley noted that
appellant was permitted to work between the hours of 6:00 a.m. and 8:00 p.m. and had every
right to do so. She contended that his assertion that he was expected to issue decisions in a
timely manner 100 percent of the time was belied by his January 28, 2003 performance
standards, whereby he was held to a 74 to 77 percent standard. Ms. Kressley stated that
appellant was using the reports effectively and meeting his percent performance standard. She
reported that Mr. Johnson’s demeanor did not create stress in the workplace; that appellant had a
positive experience with Mr. Johnson; and that he was relieved to find that he had been assigned
to Mr. Johnson’s unit. Ms. Kressley contended that Mr. Benedict’s testimony was not probative
because he did not witness Mr. Johnson yelling at an employee. She stated that at no time during
appellant’s employment as a hearing examiner was there any intention of firing him.
Ms. Kressley further stated that claims examiners have found the tracking system used to be
effective in managing their caseloads. She acknowledged that the practice of the agency was to
schedule hearings in such a way as to maximize the number of hearings on a given trip.
However, Ms. Kressley denied appellant’s allegations that he was required to schedule and hold
an oppressive number of hearings within a short period of time during a blackout. In fact, she
stated that she knew of no contact between appellant and management during the referenced
blackout. Ms. Kressley denied yelling at or using obscenities in any conversation with appellant.
Rather, she “treated him with kid gloves.”
By decision dated May 3, 2005, an Office hearing representative affirmed the April 29,
2004 decision, finding that appellant had failed to establish any compensable factors of
employment.

7

On July 28, 2005 appellant requested review by the Board. By decision dated March 27,
2006, the Board granted the motion of the Director of the Office, remanding the case on the
grounds that appellant’s representative was not served with a copy of the May 3, 2005 decision.1
By decision dated April 27, 2006, an Office hearing representative reaffirmed the prior
decision, finding that appellant failed to establish any compensable factors of employment.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act2 provides for payment of compensation for
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.3 The phrase “sustained while in the performance of duty” is regarded as
the equivalent of the coverage formula commonly found in workers’ compensation laws, namely,
arising out of and in the course of employment.4
To establish his occupational disease claim that he has sustained an emotional condition
in the performance of duty, a claimant must submit the following: (1) factual evidence
identifying and supporting employment factors or incidents alleged to have caused or contributed
to his condition; (2) rationalized medical evidence establishing that he has an emotional or
psychiatric disorder; and (3) rationalized medical opinion evidence establishing that the
identified compensable employment factors are causally related to his emotional condition.5
Rationalized medical opinion evidence is medical evidence that includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. Such an opinion must be based on
a complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by appellant.6
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or illness
has some connection with the employment but nevertheless does not come within the concept or
coverage of workers’ compensation. Where the medical evidence establishes that the disability
results from an employee’s emotional reaction to his regular or specially assigned employment
duties, or to a requirement imposed by the employing establishment, the disability comes within
1

Docket No. 05-1653 (issued March 27, 2006).

2

5 U.S.C. §§ 8101-8193.

3

5 U.S.C. § 8102(a).

4

This construction makes the statute effective in those situations generally recognized as properly within the
scope of workers’ compensation law. Charles E. McAndrews, 55 ECAB 711 (2004); see also Bernard D. Blum, 1
ECAB 1 (1947).
5

Claudio Vazquez, 52 ECAB 496, 498 (2001).

6

Id.

8

coverage of the Act. The same result is reached when the emotional disability resulted from the
employee’s emotional reaction to the nature of his work or his fear and anxiety regarding his
ability to carry out his duties.7 By contrast, there are disabilities having some kind of causal
connection with the employment that are not covered under workers’ compensation law because
they are not found to have arisen out of employment, such as when disability results from an
employee’s fear of a reduction-in-force or frustration from not being permitted to work in a
particular environment or to hold a particular position.8 Moreover, although administrative and
personnel matters are generally related to employment, they are functions of the employer and
not duties of the employee. The Board has held that reactions to actions taken in an
administrative capacity are not compensable unless it is shown that the employing establishment
erred or acted abusively in its administrative capacity.9
When working conditions are alleged as factors in causing disability, the Office, as part
of its adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment which may be considered by a physician when
providing an opinion on causal relationship and which are not deemed factors of employment
and may not be considered. When a claimant fails to implicate a compensable factor of
employment, the Office should make a specific finding in that regard. If a claimant does
implicate a factor of employment, the Office should then determine whether the evidence of
record substantiates that factor.10 When the matter asserted is a compensable factor of
employment and the evidence of record establishes the truth of the matter asserted, then the
Office must base its decision on an analysis of the medical evidence.11 As a rule, allegations
alone by a claimant are insufficient to establish a factual basis for an emotional condition claim
but rather must be corroborated by the evidence.12 However, an employee’s statement alleging
that an injury occurred at a given time and in a given manner is of great probative value and will
stand unless refuted by strong or persuasive evidence.13

7

Lillian Cutler, 28 ECAB 125, 129 (1976).

8

Id. See also Peter D. Butt, Jr., 56 ECAB ___ (Docket No. 04-1255, issued October 13, 2004).

9

See Charles D. Edwards, 55 ECAB 258 (2004); see also Ernest J. Malagrida, 51 ECAB 287, 288 (2000).

10

Margaret S. Krzycki, 43 ECAB 496, 502 (1992).

11

See Charles D. Edwards, supra note 9.

12

Charles E. McAndrews, supra note 4; see also Arthur F. Hougens, 42 ECAB 455 (1991); Ruthie M. Evans, 41
ECAB 416 (1990) (in each case, the Board looked beyond the claimant’s allegations to determine whether or not the
evidence corroborated such allegations).
13

See Thelma Rogers, 42 ECAB 866 (1991).

9

ANALYSIS
Appellant alleged that he sustained an emotional condition as a result of his employment
conditions. The Board finds that appellant has not submitted rationalized medical evidence
establishing that his claimed condition is causally related to compensable employment factors.
Appellant alleged: the employing establishment improperly denied him overtime; lost his
leave requests; provided insufficient training and support; incorrectly placed him on probation;
improperly criticized his performance; provided performance standards that were unclear,
unrealistic, constantly changing and inconsistent; and provided him inadequate travel time. The
Board finds that these allegations relate to administrative or personnel matters, unrelated to his
regular or specially assigned work duties and do not fall within the coverage of the Act.14
Although the handling of disciplinary actions and leave requests, the assignment of work duties
and the monitoring of work activities are generally related to the employment, they are
administrative functions of the employer and not duties of the employee.15 However, the Board
has also found that an administrative or personnel matter will be considered to be an employment
factor where the evidence discloses error or abuse on the part of the employing establishment. In
determining whether the employing establishment erred or acted abusively, the Board has
examined whether the employing establishment acted reasonably.16 In this case, appellant has
not submitted sufficient evidence to show that the employing establishment committed error or
abuse with respect to these matters. The record reflects that appellant received basic claims
examiners’ training, as well as instruction regarding decision writing. His supervisor also
assisted him with areas of difficulty. The employing establishment controverted appellant’s
claim that he was unreasonably denied overtime, indicating that veteran examiners were
routinely granted overtime. Mr. Johnson stated that he was not made aware of appellant’s need
for overtime to complete his work, or that appellant was taking work home and working through
lunch. Appellant did not provide documentation that his requests for overtime was denied. He
provided e-mails and memorandums in support of his contention that performance standards
were constantly changing and inconsistent. However, the correspondence from the employing
establishment to the supervisors shows a continuing communication and an effort to inform the
claims examiners, and thus does not support appellant’s claim. His allegation that he was
provided with inadequate travel time is not supported by the record. The Board finds that the
practice of the establishment to schedule hearings in such a way as to maximize the number of
hearings in a given trip was reasonable. Appellant failed to prove his claim, which was
controverted by the employing establishment, that he was required to conduct an oppressive
number of hearings within a short period of time.

14

See Lori A. Facey, 55 ECAB 217 (2004). See also Janet I. Jones, 47 ECAB 345, 347 (1996); Jimmy Gilbreath,
44 ECAB 555, 558 (1993); Apple Gate, 41 ECAB 581, 588 (1990); Joseph C. DeDonato, 39 ECAB 1260, 126667 (1988).
15

Id.

16

See Richard J. Dube, 42 ECAB 916, 920 (1991).

10

Appellant alleged that, at the time of his promotion to claims examiner, he was
incorrectly assigned to a probationary status. This situation was ultimately corrected, with no
alleged or proven negative consequence to appellant. The mere fact that personnel actions are
later modified or rescinded does not, in and of itself, establish error or abuse on the part of the
employing establishment.17 The Board finds that he has not established a compensable
employment factor.
Appellant alleged that the agency’s overall effort lacked adequate planning, resulting in
crisis after crisis and an atmosphere of continuous change. However, an employee’s
dissatisfaction with perceived poor management is not compensable under the Act.18 Appellant
also complained that his computer lacked speakers and was equipped with a monitor that was too
small. An employee’s frustration from not being permitted to work in a particular environment
or to hold a particular position is not compensable.19 Moreover, the record does not establish
that the equipment provided negatively impacted appellant’s performance.
Appellant has not demonstrated that the employing establishment committed error or
abuse with regard to these managerial functions and his dislike of or disagreement with the
actions is not a compensable factor of employment. For these reasons, the Board finds that
appellant has not established a compensable employment factor under the Act with respect to
administrative matters.
To the extent that disputes and incidents alleged as constituting harassment and
discrimination by supervisors are established as occurring and arising from appellant’s
performance of his regular duties, these could constitute employment factors.20 However, for
harassment or discrimination to give rise to a compensable disability under the Act, there must
be evidence that harassment or discrimination did in fact occur. Mere perceptions of harassment
or discrimination are not compensable under the Act.21 In the present case, the employing
establishment has denied the allegations, and appellant has not submitted sufficient evidence to
establish his claim.22 He alleged: that he was not welcome or wanted when he began working as
a claims examiner; that the tone in the office was aggressive, demeaning and generally hostile;
that the environment was “harassing” due to a need to increase standards; that the employing
establishment set him up to fail; that he was demeaned by being asked if his work was up-to-date
before being granted leave; that he was belittled by supervisors when he asked for clarification of
17

Paul L. Stewart, 54 ECAB 824 (2003).

18

Barbara J. Latham, 53 ECAB 316 (2002).

19

Id.

20

See Lori A. Facey, supra note 14. See also David W. Shirey, 42 ECAB 783, 795-96 (1991); Kathleen D.
Walker, 42 ECAB 603, 608 (1991).
21

Jack Hopkins, Jr., 42 ECAB 818, 827 (1991).

22

See Joel Parker, Sr., 43 ECAB 220, 225 (1991) (finding that a claimant must substantiate allegations of
harassment or discrimination with probative and reliable evidence).

11

procedures; and that he had been told the agency planned to fire him. Appellant’s allegations
alone are insufficient to establish a factual basis for his claim.23 General allegations that
appellant was treated unfairly and disrespectfully by management are insufficient to establish
that harassment or discrimination did, in fact, occur. Davis Benedict and Mr. Brown, coworkers,
testified at appellant’s hearing. Mr. Benedict stated generally that Mr. Johnson had a history of
yelling at employees; that he “seemed” to edit appellant’s decisions with more scrutiny than
those of other employees; that the policies and rules were confusing; and that the tracking system
was faulty. Mr. Brown testified that templates provided to appellant were returned with
incomprehensible comments, which were inconsistent with those received by his coworkers. He
stated that appellant was required to hold 12 to 13 hearings in one day in Buffalo, New York, and
to return to work in Washington, DC the next day, and that, although the Buffalo trip was
complicated by a black-out, appellant’s restrictions were not modified to accommodate the
emergency situation.
The Board finds the testimony of appellant’s coworkers insufficient to substantiate
appellant’s claims. Mr. Benedict cited no specific incidents of harassment or discrimination.
Neither Mr. Brown nor Mr. Benedict provided documentation to support their claim that
appellant’s decisions received more scrutiny than those of his coworkers. The Board notes that
appellant testified that he never questioned his supervisor as to why he received a “marked-up”
decision when it had been “pre-approved.” Moreover, as Mr. Brown did not accompany
appellant on the trip to Buffalo, his testimony regarding appellant’s restrictions on that trip has
diminished probative value. Ms. Copening stated that she was told by unidentified personnel
employees that the employing establishment was trying to terminate appellant, and indicated that
he was treated more poorly and in more hostile manner than his coworkers. However, she
provided no first-hand knowledge of any harassing or discriminatory treatment. The Board finds
that appellant has not established a compensable employment factor under the Act with respect
to these above-described allegations.
Appellant alleged several instances of verbal abuse. He claimed that coworkers were
chastised for poor work performance; that the FAB Chief shouted from her desk at the supervisor
and staff; and that, when he complained of the hectic pace, his supervisor said, “That’s what
hearing reps do.” The Board has recognized the compensability of verbal abuse in certain
circumstances. This does not imply, however, that every statement uttered in the workplace will
give rise to coverage under the Act.24 Appellant did not provide sufficient evidence to
corroborate that the alleged statements were actually made. However, assuming arguendo that
the statements were made, the Board finds that they do not constitute verbal abuse or harassment.
While the statements may have engendered offensive feelings, they did not sufficiently affect the
conditions of employment to constitute a compensable factor.25
Appellant reported that he felt belittled by his supervisors’ responses to questions asked
to clarify procedures, and was demeaned by being asked if his work was up-to-date before being
23

Charles E. McAndrews, supra note 4.

24

See Mary A. Sisneros, 46 ECAB 155, 163-64 (1994); David W. Shirey, supra note 20.

25

See Denis M. Dupor, 51 ECAB 482, 486 (2000).

12

granted leave. However, under the circumstances of this case, the Board finds that appellant’s
emotional reaction must be considered self-generated, in that it resulted from his perceptions
regarding his supervisors’ actions.26
Appellant alleged that he experienced emotional stress in carrying out his regular
employment duties, which included conducting hearings and processing cases at a hectic pace.
He was often required to travel out of state, conduct numerous hearings in a single day, and
return to the employing establishment on the following day. Appellant claimed that he struggled
with his work assignments; that he felt very pressured to complete his work in a given period of
time; and that he was never comfortable or confident with the process of writing decisions. He
stated that, although he did not “fall behind” in his work, he worked through lunch and took
work home, and that “it took extra work, extra effort and an extreme amount of anxiety to make
sure [he] was getting things through and getting an O.K. to release [the decisions] by the
deadlines.” The position description for workers’ compensation claims examiner supports
appellant’s depiction of his duties, which included independently planning and carrying out
claims case reviews; presiding as the hearing official during hearing proceedings; and issuing
final decisions. The employing establishment confirmed that appellant’s job involved duties
with deadlines and required travel and occasional overtime. Mr. Johnson acknowledged that
appellant had difficulty issuing decisions in a timely manner and handling complex cases and
issues, and stated that appellant’s supervisor worked with him to improve case quality, including
attention to detail, grammar and identification of issues.
Where a disability results from a claimant’s emotional reaction to his regular or specially
assigned work duties, or to a requirement imposed by the employment, the disability comes
within coverage of the Act.27 The Board has held that conditions related to stress from situations
in which an employee is trying to meet his or her position requirements are compensable.28 In
the instant case, the Board finds that appellant has established a compensable employment factor
under Cutler. However, appellant’s burden of proof is not discharged by the fact that he has
identified an employment factor which may give rise to a compensable disability under the Act.
To establish his occupational disease claim for an emotional condition, appellant must also
submit rationalized medical opinion evidence establishing that he has an emotional condition or
psychiatric disorder, and that such disorder is causally related to an accepted compensable
employment factor.29 Appellant has not submitted medical evidence explaining how or why the
employment factor caused or contributed to the alleged emotional condition.
26

See David S. Lee, 56 ECAB ___ (Docket No. 04-2133, issued June 20, 2005).

27

See Lillian Cutler, supra note 7. See also Tina D. Francis, 56 ECAB ___ (Docket No. 04-965, issued
December 16, 2004) (where claimant alleged that stress related to her regular supervisory duties and to specially
assigned duties associated with complaint investigations caused her emotional condition, the Board found that she
had established compensable employment factors).
28

Trudy A. Scott, 52 ECAB 309 (2001); see Richard H. Ruth, 49 ECAB 503 (1998) (claimant’s stress, as related
to his regularly assigned duties, constituted a compensable factor of employment); see also Lillian Cutler, supra
note 7.
29

See Roger W. Robinson, 54 ECAB 846 (2003).

13

Appellant submitted reports from Ms. Ayers, a licensed clinical social worker. As
Ms. Ayers is not a physician, as defined by the Act, her reports do not constitute probative
medical evidence.30
Dr. Campbell diagnosed major depressive disorder, moderate, recurrent, nonpsychotic.
He opined that appellant’s condition was caused or aggravated by employment activities, stating
that he experienced “severe stress in harassing, pressuring workplace,” Dr. Campbell indicated
that his condition was not self-generated due to job dissatisfaction or disappointment.
Dr. Campbell noted that, when appellant discovered that management was trying to fire him, he
felt crushed, distressed and hopeless. He did not express an opinion that appellant’s regular
work activities caused his alleged emotional condition, or explain how those activities
contributed to the condition. Rather, Dr. Campbell attributed appellant’s condition generally to
harassment and erroneous actions on the part of management. Therefore, his reports are
insufficient to discharge appellant’s burden of proof. The Board finds that appellant has not
submitted rationalized medical evidence establishing that his claimed condition is causally
related to compensable employment factors.
CONCLUSION
The Board finds that appellant has failed to establish that he sustained an emotional
condition in the performance of duty.

30

5 U.S.C. § 8101(2) of the Act provides as follows: “(2)’physician’ includes surgeons, podiatrists, dentists,
clinical psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as
defined by State law.” A report may not be considered as probative medical evidence if there is no indication that
the person completing the report qualifies as “physician” as defined in 5 U.S.C. § 8101(2); Phillip L. Barnes, 55
ECAB 426 (2004).

14

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 27, 2006 is affirmed, as modified.
Issued: September 11, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

15

